Citation Nr: 1713765	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Board reopened the Veteran's claim for a low back disability, finding that new and material evidence had been received.  The Board also remanded this appeal for additional development.  Further development in substantial compliance with the Board's remand instructions has been completed, including obtaining VA treatment records, providing a new VA examination in January 2015, and issuing a Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A low back disability did not have its onset in and is not otherwise shown to be related to active service.

2. There was no diagnosis of spina bifida occulta superimposed by a disease or injury related to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was given the opportunity to testify at a hearing before the Board, which he declined.

The Veteran was also provided with a VA examination in January 2015, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran's representative objected to a November 2011 VA examination, arguing that the examiner's opinion was based on an inadequate rationale.  As the Board previously found that the examiner's opinion relied on an inadequate rationale, the argument is moot.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.



Service Connection for Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel has interpreted that a congenital defect can be subject to superimposed disease or injury, and, if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  See 38 C.F.R. § 3.303; VAOPGCPREC 82-90.

The Veteran has a current diagnosis of a low back disability.  He asserts that the disability is related to a documented in-service motor vehicle accident (MVA).  As the Veteran has a current disability and a credible report of an in-service incident, the relevant inquiry is whether the record establishes a medical relationship between the Veteran's disability and the in-service incident.  With respect to presumptive service connection, the record establishes that arthritis did not manifest within one year of service, and therefore, the Veteran is not entitled to service connection on a presumptive basis.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records reflect a normal pre-induction examination and report of medical history.  The Veteran received stitches and underwent X-ray examinations following an MVA.  Subsequently, the Veteran received treatment on March 5, 1974 and March 11, 1974 for low back pain, and a March 13, 1974 X-ray noted a Schmorl's node at L1.  The Veteran's October 1974 separation examination indicated a normal spine.

In December 1974, the Veteran filed a claim for service connection for a low back disability with pain radiating into the left leg, attributing the disability to the MVA.  The Veteran's claim was denied after he failed to report for a medical examination or respond to a follow-up letter for a new examination.  Provider letters in the record indicated that many years of post-service private treatment records were destroyed or purged. 

Private treatment records from September 1998 to April 2001 and October 2003 to May 2010 reflected spinal treatment, diagnoses of back strain and subluxation, indications of acute symptoms, mild to moderate flare-ups, hospitalization for acute low back pain in January 2007, and complaints of pain, numbness, aching, tension, soreness, and discomfort in the low back.

A February 2011 medical opinion from Dr. J.S., who claimed that he treated the Veteran since 1999, stated that the Veteran's spinal problems more likely than not started from an in-service MVA.  Dr. J.S. also stated that the Veteran had chronic issues that impacted his spine's ability to stabilize.

The Veteran underwent a VA examination in August 2011.  The Veteran reported constant back pain since the MVA and flare-ups that impact functioning.  The examiner diagnosed low back pain and back strain, the latter of which had resolved.
The Veteran underwent another VA examination in November 2011.  The Veteran reported intermittent back pain since the MVA and stated that he used a back brace for three weeks following the accident.  He did not report missing work due to his back disability, but did report flare-ups and intermittent visits to a chiropractor.  The examiner noted arthritis and diagnosed mild disc space narrowing at L2-L3 and L4-L5 with minimal retrolisthesis at L4-L5.

In December 2011, the Veteran submitted a statement claiming that he wore a metal back brace for several months after the MVA, suppressed complaints of back pain, and visited numerous chiropractors after discharge.  The Veteran also reported having daily pain, avoiding activities that aggravate the pain, and experiencing chronic and increasing back pain over 30 years.

Medical treatment records from March 2012 to March 2014 reflect a diagnosis of back strain, continued treatment for low back pain, an August 2013 injury resulting in back fractures, and complaints of pain and numbness. 

In January 2015, the Veteran underwent another VA examination.  The Veteran complained of soreness, discomfort, pain, dull throbbing, and flare-ups.  The Veteran claimed that he never had back pain before service and that X-ray examinations performed after service found deformed vertebrae in the back.  The Veteran also reported occasionally using a walker.

The examiner diagnosed degenerate spondylosis with annular disc bulges at L2-L3 and L3-L4 without significant central spinal stenosis and noted asymmetry of the left L5 lamina of undetermined etiology with annulus that minimally bulges into the neural foramen.  The examiner stated that rather than spina bifida occulta, a recent MRI described "asymmetry of the left L5 lamina of undetermined etiology."  The examiner opined that the Veteran's other back conditions were less likely superimposed during service, as they were not present at the time, and there were no X-ray findings showing aggravation or a specific diagnosis of the back or spina bifida L5 area.  

The examiner further concluded that the Veteran's back disability was less likely as not related to the MVA or other incident of active-duty service, as the Veteran's current disability was not noted during service, the Veteran's separation examination was negative, the records from the time of the accident did not note back or lower extremity symptoms or complaints, there were limited ongoing treatment notes after discharge, changes with the disc can occur with age, and there was no prior evidence of the condition. 

After weighing the evidence, the Board concludes that the preponderance of the evidence is against entitlement to service connection for a low back disability.  The record demonstrates that the Veteran was treated for his low back in service.  Nevertheless, a current back disability is not etiologically related to service.

As previously noted, the record contains a favorable private medical opinion from Dr. J.S. and an unfavorable January 2015 VA opinion.  However, the evidence is not in equipoise, and the Board affords more weight to the January 2015 VA opinion.  The Board may afford greater weight to one opinion over another on the basis of such factors as the reasoning employed, whether the opinion is based on sufficient facts and data, and whether an opinion is based on medical principles applied to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The January 2015 VA opinion was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the Board affords it great weight.

While Dr. J.S.'s opinion found a medical relationship between the Veteran's current disability and the MVA, the opinion is not supported by an adequate rationale.  Mere conclusory statements are insufficient to allow the Board to make an informed decision as to the weight to assign to a medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Dr. J.S. did not offer a rationale as to why the Veteran's disability was as likely as not related to the MVA.  The opinion lacks an adequate rationale, and accordingly, the Board affords it little weight.  See Nieves-Rodriguez, 22 Vet. App. 295.

The Board has also considered the Veteran's lay statements and assertions that his low back disability is related to the MVA.  While a layperson is competent to report observable symptomology and diagnose a simple medical condition, the specific issue in this case falls outside the realm of a layperson's knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Veteran is not competent to determine the etiology of his back disability.  Accordingly, the Veteran's lay statements relating his back disability to the MVA are not competent, and the Board assigns them no weight.  

The Board notes that in a February 2017 appellate brief, the Veteran's representative contended that although the Veteran attributed his back problem to the MVA, a possibility exists that it could also be due to back strain from carrying heavy loads on his back in service.  However, the record does not establish a medical nexus between such heavy lifting and the Veteran's disability.  As such, service connection under this theory is not warranted.

In addition, the Board has considered whether service connection is warranted under a theory of continuity of symptomatology.  Although the Veteran claimed continuity of symptomatology since the MVA, his claims are outweighed by the January 2015 VA opinion for the reasons discussed above.  Consequently, service connection under this theory is not merited.

With respect to potential aggravation of a preexisting disability, the Board finds that the record does not support a finding of aggravation.  In its October 2014 remand, the Board instructed the VA examiner to opine on whether the Veteran had spina bifida occulta, whether such a condition is subject to superimposed disease or injury during service, and whether the superimposed disease or injury is related to the Veteran's service.  In this case, the Board notes no evidence of aggravation of a preexisting back disability, or of a superimposed disorder, during service.  Accordingly, service connection under this theory is not warranted.

Based on the foregoing discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  The evidence is not in equipoise, and there is no doubt to be resolved.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for a low back disability denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


